UNITED STATES SECURITIES AND EXCHANGE COMMISSION Form6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofMay 2010 Commission file number 001-14540 Deutsche Telekom AG (Translation of Registrant’s Name into English) Friedrich-Ebert-Allee 53113 Bonn, Germany (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F. Form 20-FxForm 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b)under the Securities Exchange Act of YesoNox This report is deemed submitted and not filed pursuant to the rulesand regulations of the Securities and Exchange Commission. Edward Kozel appointed as new CTIO May 03, · New Management Board member starts May 3 · Edward Kozel has long experience in telecommunications industry Edward Kozel has been appointed Chief Technology and Innovation Officer (CTIO) and joins the Deutsche Telekom Management Board, effective May 3, 2010. With his appointment the Deutsche Telekom Board of Management is complete again. Edward Kozel replaces previous incumbent Hamid Akhavan, who left Deutsche Telekom in mid-February. Kozel spent most of his career in the telecommunications industry in leading positions, including being a member of the management board of Cisco. He also served on the supervisory boards of established companies such as Yahoo and Reuters as well as chairing the Supervisory Board of Telepo. He has also worked for other leading firms in the field of technology, including Red Hat, Symbol Technology and TIBCO Software. Kozel has established himself particularly within the fields of technology and innovation, complimenting these with an entrepreneurial approach. In his twelve years in leading functions at Cisco, five of which he served as CTO, he was responsible for more than 22 technology acquisitions and 25 minority investments. "Edward Kozel is an established icon in our industry with an outstanding track-record in terms of leadership and expertise," says Rene Obermann, CEO of Deutsche Telekom. "I am delighted that Edward has joined Deutsche Telekom and am convinced that he will make a substantial contribution in implementing our new strategy of ‘fix, transform and innovate’." The chairman of the DT Supervisory Board Ulrich Lehner: "Edward Kozel has proven himself as a formidable leader who can combine being technologically savvy with strategic thinking and implementation. Particularly his entrepreneurial abilities are impressive and he will give Deutsche Telekom the cutting edge in technological and innovation leadership. I wish Edward Kozel the best of success”. "I am thrilled to be part of Deutsche Telekom during this exciting phase of its development," says Kozel. "The industry is going through some fast and phenomenal changes, and I am more than convinced that Deutsche Telekom, with its new strategy, is on the right track to take on the opportunities of the future.
